ROLL, Judge,
concurring in part; dissenting in part.
I concur with the affirmance of defendant’s convictions but dissent from the vacating of findings of dangerous nature.
I believe that the verdicts of guilty of child abuse under circumstances other than those likely to cause serious physical injury do not preclude the jury from nevertheless finding that the instrumentality used was readily capable of causing serious physical injury. The jury may evaluate the dangerousness of the instrumentality, here, a belt, separately from its evaluation under A.R.S. § 13-3623 of the injuries actually inflicted. State v. Borbon, 146 Ariz. 392, 706 P.2d 718 (1985).
Although the jury found that appellant used the belt under circumstances other than those likely to cause serious physical injury, it could also have concluded that the belt, under the circumstances in which it was “use[dj or exhibited],” A.R.S. § 13-604(F), was “readily capable” of causing serious physical injury. A.R.S. § 13-105(8). See State v. Fatty, 150 Ariz. 587, 589-90, 724 P.2d 1256, 1258-59 (App.1986).
*339I would affirm the defendant’s convictions and sentences in all respects.